                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


CLIFFORD BARCHEERS,                               CV 21-62-BLG-SPW-TJC

                      Plaintiff,
                                                   ORDER
vs.

YUSKEL YUSKEL, RS HARRIS
TRANSPORT LTD., TODDY
CHIFURA, and CHIFURA EXPRESS
LINES, LLC,

                      Defendants.

         Plaintiff moves for the admission of M. Paul Skrabanek (“Applicant

Attorney”) to practice before this Court in this case with Ben T. Sather to act as

local counsel. (Doc. 3.) The Applicant Attorney’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. The Applicant Attorney may
move for the admission pro hac vice of one (1) associate of Applicant Attorney’s

firm. Such associate, if duly admitted, shall be authorized to participate in this

case on the same terms and conditions as the Applicant Attorney.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging admission under the terms set forth above.

      DATED this 30th day of June, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
